       Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 1 of 21
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                              UNITED STATES DISTRICT COURT                                  March 23, 2021
                               SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

LAURI BELL, et al,                                 §
                                                   §
            Plaintiffs,                            §
VS.                                                §   CIVIL ACTION NO. 4:20-CV-3678
                                                   §
ETHICON INC, et al,                                §
                                                   §
            Defendants.                            §

                                  MEMORANDUM & ORDER

        Pending before the Court are Defendants Ethicon, Inc., Ethicon, LLC, and Johnson &

Johnson’s (collectively referred to as “Ethicon”) Motion for Partial Summary Judgment and

Daubert Motion to Limit or Exclude Case-Specific Testimony and Opinions of Bruce Rosenzweig,

M.D. (“Dr. Rosenzweig”). (Docs. 42-44). After considering the Motions, the parties’ briefs, and

all applicable law, the Court determines that Ethicon’s Motion for Partial Summary Judgment

should be GRANTED IN PART and DENIED IN PART and its Daubert Motion should be

GRANTED IN PART and DENIED IN PART.

  I.    BACKGROUND

        Plaintiff Lauri Bell is one of the tens of thousands of individuals who have filed suit against

Ethicon for injuries after treatment with Ethicon’s pelvic mesh devices. Her spouse, Terrill Bell,

is also a Plaintiff in this case. 1 Plaintiff Lauri Bell is a Texas resident who underwent surgery on

December 10, 2009, at Memorial Hermann – Memorial City Hospital in Houston, Texas. (Doc. 1

¶¶ 4, 10-11). This surgery was intended to treat her prolapse, stress urinary incontinence, and

related symptoms. (Doc. 44-2 at 6). She was implanted with two Ethicon devices: TVT-O (“TVT”)



        1
          The Court refers to both Plaintiffs as the plural, “Plaintiffs.” Any references to a single
“Plaintiff” refer only to Lauri Bell.
                                                  1
       Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 2 of 21




and Prolift +M (“Prolift”) by Dr. Christina Pramudji. (Doc. 1 at ¶¶ 9, 12). Since that surgery,

Plaintiff has suffered a varied and chronic set of symptoms that she alleges were caused by the

Ethicon devices.

        Plaintiffs filed the present suit in March 2013. (Doc. 1). Plaintiffs’ claims were

consolidated into the Ethicon MDL, one of seven other pelvic mesh implant MDLs and over

100,000 cases adjudicated by Judge Joseph R. Goodwin in the Southern District of West Virginia.

The case was adjudicated as part of the Ethicon MDL’s Wave 10. (Doc. 18). In October 2020, the

MDL court remanded Plaintiffs’ case to this Court. (Doc. 57). Upon remand, the aforementioned

motions were ripe for this Court’s review.

 II.    MOTION FOR PARTIAL SUMMARY JUDGMENT

        Ethicon seeks summary judgment on various claims brought by Plaintiffs. As to Plaintiffs’

claims of Strict Liability – Defective Product (Count IV) and Fraudulent Concealment (Count VII),

Plaintiffs accept the MDL court’s prior rulings that those claims are not recognized by Texas law.

As to the claims of Strict Liability – Manufacturing Defect (Count II), Constructive Fraud (VIII),

Breach of Express Warranty (Count XI), Breach of Implied Warranty (Count XII), and Unjust

Enrichment (Count XV), Plaintiffs state they no longer bring such claims. As a result, the

remaining disputes for summary judgment pertain to Plaintiffs’ claims of Strict Liability – Failure

to Warn (Count III) and Negligent Infliction of Emotional Distress (Count X).

        Legal Standard

        Summary judgment is proper when there is no genuine dispute as to any material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). “A genuine issue

of material fact exists if a reasonable jury could enter a verdict for the non-moving party.”

Springboards to Edu., Inc. v. Houston Indep. Sch. Dist., 912 F.3d 805, 811 (5th Cir. 2019) (citation



                                                 2
     Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 3 of 21




omitted). The court can consider any evidence in “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The moving party bears the burden of demonstrating the

absence of a genuine issue of material fact. Id. at 325. Once a movant meets this burden, the burden

shifts to the nonmovant to show the existence of a genuine fact issue for trial. Id. at 324. In deciding

a summary judgment motion, the court must draw all reasonable inferences in the light most

favorable to the nonmoving party, and it cannot make credibility determinations or weigh the

evidence. Buckingham v. Booz Allen Hamilton, Inc., 64 F. Supp. 3d 981, 984 (S.D. Tex. 2014)

(citing Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 150 (2000)).

        Choice of Law

        The MDL court previously decided that the choice of law that applies is the place where

the plaintiff was implanted with the product. See, e.g., Belanger v. Ethicon, Inc., No. 2:13-cv-

12036, 2014 WL 346717, at *7 (S.D.W. Va. Jan. 30, 2014). Based on Texas law’s most significant

relationship test, the MDL court has determined that Texas law governs where the implant and

alleged injuries occurred in Texas. Lewis v. Ethicon, Inc., 2014 WL 186869, at *2 (S.D.W. Va.

Jan. 15, 2014). Because Plaintiff’s surgery and alleged injuries occurred in Texas, the Court will

apply Texas law.

        Analysis

          i. Strict Liability for Failure to Warn (Count III)

        To recover for a failure to warn claim, a plaintiff must show that (1) the warning was

defective, and (2) the failure to warn was a producing cause of the injury. Ackermann v. Wyeth

Pharm., 526 F.3d 203, 208 (5th Cir. 2008) (citing Porterfield v. Ethicon, 183 F.3d 464, 468 (5th

Cir. 1999)). With respect to causation, a plaintiff must show that the alleged inadequacy of the



                                                   3
     Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 4 of 21




warning “caused her doctor to prescribe the drug [or product] for her.” Id. (citation omitted). If

“the physician was aware of the possible risks involved in the use of the product but decided to

use it anyway, the adequacy of the warning is not a producing cause of the injury.” Id. (citation

omitted). But if the physician was not aware of the risk, the plaintiff must show that, but for the

inadequate warning, the physician would not have used the product. Id.

       As to the first element, “Texas law generally holds that the adequacy of a product’s warning

is a question of fact to be determined by the jury.” McNeil v. Wyeth, 462 F.3d 364, 368 (5th Cir.

2006). Ethicon does not seek summary judgment on the first element, so the Court’s analysis

assumes Plaintiffs will be able to show at trial that the warning was inadequate.

       Ethicon argues Plaintiffs cannot prove causation because her implanting surgeon, Dr.

Christina Pramudji, did not rely on the allegedly inadequate product warnings. At her deposition,

Dr. Pramudji was asked if she relied on the Instructions for Use (“IFU”) that came with the TVT

and Prolift devices “to teach you how to perform the surgery,” “use the product,” or “educate you

on the risks of the product.” (Doc. 42-1 at 29:15-17, 31:3-14). Dr. Pramudji answered, “[n]o,” she

did not. Id. at 29:17, 31:14. Her testimony was that she learned about the risks of the devices

through her training in medical school residency, discussions with her colleagues, and literature

she read. Id. at 28:21-29:9.

       But, Dr. Pramudji also testified that she had read the IFU for the two products at issue and

had been familiar with them. (Doc. 52-1 at 109:18-20; 113:5-114:6). She was also asked if she had

read the IFUs prior to implanting the devices in Plaintiff. (Doc. 42-1 at 109:21-22). Dr. Pramudji

responded, “I don’t remember if I did or not, because I had learned, you know, everything from

my . . . .” Id. at 109:23-24. Unfortunately, neither party presents the remainder of her response.




                                                 4
     Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 5 of 21




But suffice it to note, she could not conclusively say whether she had read the IFU prior to deciding

to implant the devices in Plaintiff.

        Ethicon cites to Lewis v. Johnson & Johnson, in which the Fourth Circuit affirmed the

MDL court’s grant of summary judgment in another case. 601 F. App’x 205, 208 (4th Cir. 2015)

(per curiam) (applying Texas law). There, the treating physician testified that she had read the IFU

during her surgical fellowship in 2002, but had not read it again before prescribing the TVT to the

plaintiff in 2009. Id. Additionally, when asked whether she relied on the instructions for use in

prescribing the TVT, the physician answered she did not. Id. Based on that testimony, the Fourth

Circuit held that “when a physician relies on her own experience and examination of a patient in

deciding to prescribe a device, and not on the device’s warning, the warning is not the cause of the

patient’s injury.” Id.

        The Fourth Circuit relied on two Fifth Circuit cases to reach its decision. Id. at 208-209. In

Pustejovsky v. PLIVA, Inc., the plaintiff had not shown causation because the physician did not

recall ever reading the package insert. 623 F.3d 271, 277 (5th Cir. 2010). The court found that

“[h]er lack of memory . . . does not preclude the possibility that she had read the materials, but

neither can it sustain Pustevjosky’s burden.” Id. In Porterfield v. Ethicon, the surgeon testified he

had “at no time prior to Porterfield’s surgery” read Ethicon’s IFU or any other Ethicon literature.

183 F.3d 464, 468 (5th Cir. 1999). He further testified that he was aware of the possible risks, but

decided to use it anyway because the possible benefits outweighed the risks. Id.

        The Fourth Circuit in Lewis rejected the plaintiff’s attempt to distinguish these cases based

on the fact that her treating physician had previously read the IFU, because the plaintiff “offer[ed]

no evidence to rebut [the treating physician’s] own testimony that she did not rely on the document

in deciding to prescribe the TVT.” Lewis, 601 F. App’x at 208 (emphasis in original).



                                                  5
     Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 6 of 21




        This Court finds those cases distinguishable because Plaintiffs have offered evidence to

rebut Ethicon’s argument and evidence. First, the physician in Lewis definitively testified that she

had not read the IFU in seven years, and that she had not read it before prescribing the TVT to the

plaintiff. Dr. Pramudji, however, could not remember whether she had read the IFU before she

implanted it in the present Plaintiff. Dr. Pramudji further testified that she had read the IFUs

previously and was familiar with them. As described below, she was quite familiar with Ethicon’s

products.

        Second, unlike the physicians in the authority discussed above, Dr. Pramudji had (or has,

it is unclear whether that relationship exists today) been a preceptor with Ethicon since

approximately 2004 or 2005. (Doc. 52-1 at 75:12-77:15). So within four years of Plaintiff’s

surgery, and likely less, Dr. Pramudji had been paid by Ethicon to lecture others about the products

and train them on how to conduct the procedures. The key here is not that Ethicon paid Dr.

Pramudji, though that is relevant later, but rather that Dr. Pramudji had a professional commitment

to teach others about Ethicon products and therefore to be well-versed in the products. Dr.

Pramudji’s working relationship with Ethicon also placed her in a different position from the

physicians who had never even read Ethicon’s IFU and otherwise had no familiarity with the

literature.

        In sum, Dr. Pramudji’s testimony creates ambiguity as to whether she had read the IFU

before prescribing it to Plaintiff; and her preceptor relationship further adds to the notion that she

would be familiar with Ethicon’s literature. Viewing the evidence in light most favorable to

Plaintiffs, Dr. Pramudji’s testimony suggests that she is familiar with the IFU but she conducted

independent research in addition to the IFU, “to educate [her] on the risks of the product.” (Doc.

42-1 31:12-13). In other words, like any good physician, she did independent research but did not



                                                  6
     Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 7 of 21




solely rely on the IFU. This creates a genuine issue of material fact as to whether the inadequate

warnings in the IFU were a producing cause of Plaintiff’s injuries.

        To illustrate further, the Court looks to a recent ruling in which the district court denied a

similar, if not identical, argument by Ethicon. See Johnson v. Ethicon, Inc., No. 20-CV-102-JPG,

2020 WL 3542872, at *5 (S.D. Ill. June 30, 2020) (denying summary judgment as to failure to

warn claim). The district court found that, because the physician had read the IFU before, the IFU

and “other information provided by Ethicon was part of the basis for his knowledge of the risks

that he factored into his prescription decision.” Id. “Thus, even if a long time ago, the IFUs and

Ethicon’s other warnings played a substantial, even if not exclusive, role in his understanding of

the risks and benefits of the products.” Id. 2

        The same is true here. Even if Dr. Pramudji did not exclusively rely on the IFUs to educate

her on the risks, the evidence suggests she had been familiar with the IFUs and other literature

from Ethicon. Thus, a genuine issue of material fact exists as to whether the IFUs played a role in

her understanding of the risks. Along the same lines, a genuine issue of material fact exists as to

whether Dr. Pramudji would have relied more heavily on the IFU, and would have reached a

different risk-benefit conclusion, if the warnings had been adequate.

        Yet a third reason this Court finds Ethicon’s authority distinguishable is Dr. Pramudji’s

relationship with Ethicon. Summary judgment is not appropriate when “questions about the

credibility of key witnesses loom . . . large and the evidence could permit the trier-of-fact to treat

their testimony with skeptical scrutiny.” Deville v. Marcantel, 567 F.3d 156, 165 (5th Cir. 2009)

(internal quotations omitted and ellipses in original). “[A] motion for summary judgment cannot




        2
            Although that court applied Illinois law, the reasoning applies equally.

                                                    7
     Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 8 of 21




be defeated solely by conclusional allegations that a witness lacks credibility,” but “well-supported

suspicion of mendacity may serve as a legitimate basis for the factfinder’s reasonable inferences

concerning the ultimate facts at issue.” Id. (quoting Thomas v. Great Atl. & Pac. Tea Co., 233 F.3d

326, 331 (5th Cir. 2000)).

        Plaintiffs have provided evidence, beyond conclusory allegations, that Dr. Pramudji’s

relationship with Ethicon creates a “well-supported suspicion” of her credibility. Dr. Pramudji has

admitted to having a relationship with Ethicon, including as an expert witness for Ethicon in this

MDL. (Doc. 52-1 at 75:8-17). She was actively retained as an expert witness in the MDL,

providing a report as recently as one month before her deposition as Plaintiff’s treating physician.

Id. at 79:5-8. She estimated having testified as an expert in this MDL a total of 20 to 40 times, and

providing 70 to 80 expert reports. Id. at 80:16-81:12, 82:13-83:1. In every case in which she was

either a fact or expert witness, she testified that the product was good and not responsible for the

plaintiff’s injuries. Id. at 98:18-99:1.

        Dr. Pramudji has also been a paid preceptor for Ethicon’s mesh products since

approximately 2004 or 2005. Id. at 77:13-15. She would also receive pay to attend other meetings,

associations, conventions, to promote Ethicon products. Id. at 78:11-16. Plaintiffs also point out

that she was paid for her deposition testimony as a subpoenaed witness. Ethicon correctly responds

that it is lawful to provide fees to a compelled witness. See 28 U.S.C. § 1821(a)(1). However, the

compensation only further commingles her role as a treating physician and as an expert witness

for Ethicon.

        To be clear, the Court does not weigh the witness’s credibility nor suggest she is dishonest.

The Court finds only that Plaintiffs’ evidence would allow a reasonable jury to treat her testimony

with skepticism. Dr. Pramudji’s relationship with Ethicon, in addition to being the implanting



                                                 8
       Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 9 of 21




physician, assures that her credibility will loom large at trial. It is also a salient distinction that was

not present in Ethicon’s cited authority. For these reasons, the Court DENIES Ethicon’s Motion

on the failure to warn claim.

          ii. Negligent Infliction of Emotional Distress (“NIED”) (Count X)

        Ethicon correctly argues that Texas does not recognize a cause of action for NIED.

Plaintiffs’ only response is to insist that Plaintiff is entitled to damages for the mental anguish she

suffered as a result of Ethicon’s negligence. The Supreme Court of Texas has held that “that there

is no general duty in Texas not to negligently inflict emotional distress” (also referred to as mental

anguish). Boyles v. Kerr, 855 S.W.2d 593, 594 (Tex. 1993). Nonetheless, a plaintiff may still

“recover mental anguish damages” if they were suffered “in connection with defendant’s breach

of some other legal duty.” Id.; see also SCI Texas Funeral Servs., Inc. v. Nelson, 540 S.W.3d 539,

543 (Tex. 2018).

        Plaintiffs continue to pursue independent tort claims of negligence, gross negligence,

negligent misrepresentation, and similar claims sounding in fraud. However, Plaintiffs’ own

authority explains that mental anguish damages are not available in every tort case. City of Tyler

v. Likes, 962 S.W.2d 489, 494-95 (Tex. 1997). But that is an issue for the damages phase and does

not pertain to the current question of liability. At this stage, it is sufficient to conclude that Plaintiffs

do not have an independent cause of action for NIED. Thus, Ethicon’s motion for summary

judgment as to Plaintiffs’ claim for NIED (Count X) should be GRANTED, and that claim should

be dismissed.

III.    MOTION TO EXCLUDE                      CASE-SPECIFIC           TESTIMONY            OF     BRUCE
        ROSENZWEIG, M.D.

        Plaintiffs have retained Dr. Bruce Rosenzweig as a case-specific expert. Dr. Rosenzweig

has also provided expert testimony on general issues in the Ethicon MDL and other pelvic mesh


                                                     9
    Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 10 of 21




MDLs. As described below, the MDL court has repeatedly found him qualified to testify on a

number of topics. Here, Ethicon raises seven challenges to his expert testimony: (1) incorporating

challenges to his general expert opinions; (2) as to safer alternative procedures; (3) “PVDF” as a

safer alternative design; (4) as to his qualifications to testify on the adequacy of the warnings; (5)

regarding the implanting physician’s knowledge of the risks; (6) characteristics of TVT and Prolift;

and (7) his prognosis of Plaintiff.

       Legal Standard

   Under Federal Rule of Evidence 702, an expert witness may testify if:

   (a) the expert’s scientific, technical, or other specialized knowledge will help the trier of
   fact to understand the evidence or to determine a fact in issue; (b) the testimony is based
   on sufficient facts or data; (c) the testimony is the product of reliable principles and
   methods; (d) the expert has reliably applied the principles and methods to the facts of the
   case.
   A court is charged with a “gatekeeping function” to ensure expert testimony is both reliable

and relevant. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993). The test

for determining reliability is flexible and can adapt to the particular circumstances underlying the

testimony at issue. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150-51 (1999).

       Analysis

          i. Incorporated challenge to Dr. Rosenzweig’s general opinions

       Ethicon begins by incorporating its challenges in its prior Daubert motions to exclude

general opinions. This Court is under the impression that Ethicon refers to the general Daubert

motions it has asked this Court to rule on, and that the parties will be providing a chart to assist

the Court in adopting prior rulings. (See Minute Entry 03/10/2021). Therefore, this Court reserves

ruling on those issues and will address them after the parties’ future filing.




                                                 10
    Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 11 of 21




            ii. Testimony on safer alternative procedures

        Ethicon seeks to exclude Dr. Rosenzweig’s testimony regarding safer alternative

procedures. As a threshold issue, Ethicon admits that the MDL court had previously ruled that the

safety of alternative procedures is a general causation issue; not one of specific causation. (Doc.

44 at 4 n.1). However, Ethicon argues that Dr. Rosenzweig’s opinion here is case-specific because

he will testify that “this Plaintiff would not have been injured had an alternative procedure been

performed.” Id. Plaintiffs respond that such opinions are general in nature and should be dealt with

in the context of general causation motions.

        The case has now been remanded to this Court, and Plaintiffs do not point to any ruling

from the MDL court that would bind this Court under the law of the case doctrine. See In re Ford

Motor Co., 591 F.3d 406, 411-12 (5th Cir. 2009). At this stage, the Court believes it appropriate

to rule on the issue.

        Ethicon cites to the MDL court’s prior ruling that it “agree[d] with Ethicon that alternative

procedures/surgeries do not inform the issue of whether an alternative design for a product exists.”

In re Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2327, 2017 WL 1264620, at *3

(S.D.W. Va. Mar. 29, 2017) (excluding alternative procedures testimony for general causation

expert). However, that ruling was rendered on an entirely separate Daubert motion for a general

expert. Id. at *1. If we take Ethicon’s position that this a case-specific issue, then this ruling is not

as persuasive or binding as Ethicon would suggest. 3




        3
          The only other authority Ethicon cites to is a ruling on the meaning of an “alternative,
feasible design” under Virginia and West Virginia law. See Mullins v. Johnson & Johnson, 236 F.
Supp. 3d 940, 942 (S.D.W. Va. 2017). Because the meaning of an alternative, feasible design is a
matter of state law—Texas law here—Mullins is inapposite.

                                                   11
    Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 12 of 21




        A district court in Florida recently ruled against Ethicon on this identical argument, and

found that, “Dr. Rosenzweig’s opinion that alternate medical procedures were safe and

effective . . . are relevant to demonstrating that the [product’s] inherent risks outweigh its

benefits.” Messina v. Ethicon, Inc., No. 6:20-cv-1170-Orl-40LRH, 2020 WL 7419586, at *4 (M.D.

Fla. Dec. 17, 2020) (footnote omitted). The district court explained that Florida law applies the

risk-utility test, which includes a determination of whether the benefits of the challenged design

were outweighed by its risks. Id. Although the Court agreed that surgical procedures are not

devices, such “surgical alternatives assist the jury in appreciating the risk-utility analysis.” Id.

        Upon review of Texas law on design defect claims, this Court agrees with Messina’s

reasoning and finds it equally applicable here. For a design defect claim under Texas law, “a

plaintiff must prove that (1) the product was defectively designed so as to render it unreasonably

dangerous; (2) a safer alternative design existed; and (3) the defect was a producing cause of the

injury for which the plaintiff seeks recovery.” Genie Indus., Inc. v. Matak, 462 S.W.3d 1, 6 (Tex.

2015). 4 A “safer alternative design” is defined by statute, though the specific definition is not

implicated in this discussion. See Tex. Civ. Prac. & Rem Code § 82.005(b).

        But, “[a] safer alternative design is both a statutorily required element of a design defect

claim and a factor considered when conducting a risk-utility analysis to determine whether a

product is unreasonably dangerous.” Flock v. Scripto-Tokai Corp., 319 F.3d 231, 239 (5th Cir.

2003) (citations omitted). A product is “unreasonably dangerous” if its risks outweigh its utility,

and is generally a question for the jury. Id. at 241 (citation omitted); Genie, 462 S.W. at 6. Texas’



        4
           “[A] design-defect claim in Texas is governed by more than just the products-liability
statute; it is a sort of hybrid between the statute and Texas common law.” Nester v. Textron, Inc.,
888 F.3d 151, 156 n.1 (5th Cir. 2018) (citing Hernandez v. Tokai Corp., 2 S.W.3d 251, 256 (Tex.
1999)).

                                                  12
    Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 13 of 21




risk-utility analysis has long required consideration of numerous factors. See Flock, 319 F.3d at

241. This analysis “does not operate in a vacuum, but rather in the context of the products’ intended

use and its intended users.” Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 312 (Tex. 2009) (citation

omitted).

       Because Texas also applies a risk-utility analysis, the testimony on alternative surgical

procedures is relevant and helpful to the jury as it informs whether the utility of the products at

issue were outweighed by the risks in light of alternative treatments. Therefore, the Court DENIES

Ethicon’s Motion on this point and allows Dr. Rosenzweig’s testimony on safer alternative

procedures.

        iii. Testimony regarding Dynamesh and “PVDF” polymer as an alternative design

       Dr. Rosenzweig’s report states that a sling made from polyvinylidene fluoride (“PVDF”)

or a “lightweight, large-pore polypropylene material,” such as “Dynamesh,” would have been a

safer alternative to TVT and Prolift. (Doc. 44-2 at 22-23). Ethicon challenges this alternative

design as unreliable and irrelevant. Ethicon contends that neither Dynamesh nor any other

lightweight, large-pore polypropylene material was available at the time of Plaintiff’s surgery, and

thus Dr. Rosenzweig’s testimony should be excluded.

       Ethicon is correct that a safer alternative design must be “economically and technologically

feasible” at the time in question. Tex. Civ. Prac. & Rem Code § 82.005(b). Ethicon cites many

cases but none is binding nor persuasive. Indeed, Ethicon largely refers to dicta or completely

inapposite circumstances. See, e.g., Dyer v. Danek Med., Inc., 115 F. Supp. 2d 732, 739 (N.D. Tex.

2000) (finding plaintiff failed to identify a safer design alternative altogether); Brockert v. Wyeth

Pharm., Inc., 287 S.W.3d 760, 770 (Tex. App. 2009) (holding a plaintiff cannot prove a safer

alternative design by pointing to a substantially different product); Militrano ex rel. Militrano v.



                                                 13
    Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 14 of 21




Lederle Lab’ys., 769 N.Y.S.2d 839, 852 (Sup. Ct. 2003) (applying New York law to reject

defectiveness through a product not approved by the FDA).

       This Court did not find any authority in Texas, nor did Ethicon point to any, establishing

that lack of FDA approval precludes an alternative design. In fact, the MDL court has repeatedly

rejected Ethicon’s argument and held that the fact that PVDF was not cleared by the FDA does not

render the testimony unreliable nor does it have any bearing on whether PVDF mesh is a safer

alternative to other mesh products. See In re Ethicon Inc. Pelvic Repair Sys. Prod. Liab. Litig., No.

MDL 2327, 2020 WL 1060970, at *3 (S.D.W. Va. Feb. 13, 2020) (citing its prior decisions);

Bellew v. Ethicon, Inc., No. 2:13-CV-22473, 2014 WL 12685965, at *6 (S.D.W. Va. Nov. 20,

2014) (allowing testimony regarding PVDF as alternative polymer). This Court agrees with the

MDL court’s reasoning and applies the same holding to the present Motion. Ethicon is free to

cross-examine Dr. Rosenzweig at trial about these issues, but the Court DENIES its Motion and

will allow the testimony.

        iv. Testimony regarding adequacy of warnings in instructions for use

       Ethicon argues that Dr. Rosenzweig’s opinions about the products’ IFU should be excluded

because he is not qualified to opine about the adequacy of the warnings in the IFU. Plaintiffs

respond that the MDL court already held Dr. Rosenzweig is qualified to testify about the

inadequacy of product warnings in both the Ethicon and Boston Scientific MDL.

       This appears to be a general issue—not case-specific. The “law of the case” doctrine binds

this Court to adopt the MDL court’s rulings on Dr. Rosenzweig’s general expert opinions. See In

re Ford Motor Co., 591 F.3d 406, 411-12 (5th Cir. 2009). And here, Plaintiffs properly point this

Court to prior rulings on this general issue. The MDL court previously ruled on Ethicon’s Daubert

motion to exclude Dr. Rosenzweig’s general opinions, and found Dr. Rosenzweig is “qualified to



                                                 14
    Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 15 of 21




testify generally on the adequacy of the [] product warnings and marketing materials.” Huskey v.

Ethicon, Inc., 29 F. Supp. 3d 691, 704 (S.D.W. Va. 2014).

       But even if the prior ruling in Huskey did not control, the facts developed in that ruling

about Dr. Rosenzweig show he is indeed qualified to testify about the adequacy of the IFUs.

Ethicon posits that, although the MDL court found Dr. Rosenzweig qualified to offer warning

opinions in 2014, “[t]he MDL court has since refined its earlier approach to this issue and held that

an expert ‘must possess additional expertise to offer expert testimony about what information

should or should not be included in an IFU.’” (Doc. 53 at 3).

       Ethicon is mistaken. Even in its Huskey decision, the MDL court applied the same principle

that an expert must be qualified, not just as a urogynecologist, in order to testify about warnings.

Under that standard, the MDL court found that Dr. Rosenzweig has consulted on product warnings

in the past, has served on another company’s scientific advisory committee that worked on similar

documents, and has reviewed numerous IFU for mesh products. Huskey, 29 F. Supp. 3d at 704. In

fact, Ethicon made a similar argument in Huskey by relying on a prior ruling that a Dr. Shull was

not qualified to testify about product warnings. Id. at 704 n.2. The MDL court clarified that its

holdings regarding Dr. Shull were inapposite to Dr. Rosenzweig because Dr. Shull had admitted

he lacked the prior experience that Dr. Rosenzweig holds. Id. In other words, this is an expert-by-

expert analysis. For that same reason, Ethicon’s reliance on two 2016 rulings by the MDL court

are inapposite to Dr. Rosenzweig’s qualifications. See In re Ethicon, Inc., No. 2:12-MD-02327,

2016 WL 4536885, at *2 (S.D.W. Va. Aug. 30, 2016) (holding Dr. Margolis did not possess

additional expertise to testify about warnings in an IFU); In re Ethicon Inc. Pelvic Repair Sys.

Prod. Liab. Litig., No. MDL 2327, 2016 WL 4500767, at *4 (S.D.W. Va. Aug. 26, 2016) (same

as to Dr. Blaivas).



                                                 15
    Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 16 of 21




       In sum, the MDL court’s prior rulings on Dr. Rosenzweig’s experience shows he is

qualified to testify about the IFU. The Court DENIES Ethicon’s Motion on this point.

         v. Testimony regarding implanting physician’s knowledge about risks

       Ethicon also seeks to exclude Dr. Rosenzweig’s testimony about what Plaintiff’s

implanting physician, Dr. Pramudji, knew or did not know prior to Plaintiff’s surgery. (See Doc.

44-2 at 24). This dispute harkens back to Ethicon’s motion for partial summary judgment.

However, the specifics of what Dr. Pramudji did or did not know at the time, discussed at length

by Ethicon, are largely irrelevant here. The central inquiry is whether Dr. Rosenzweig’s opinions

regarding what Dr. Pramudji knew, are relevant, reliable, or helpful to the jury.

       The Court agrees with Ethicon. The MDL court has at least on one occasion excluded

“state-of-mind testimony” regarding what physicians know or should know about specific topics.

In re Ethicon, Inc., No. 2327, 2016 WL 4493457, at *3 (S.D.W. Va. Aug. 25, 2016). Dr.

Rosenzweig’s opinion does not appear to rely upon nor be based on his expertise. See Fed. R. Evid.

702. His opinion also does not seem to be grounded in personal perception or personal knowledge

of the matter. See Fed. R. Evid. 701; Fed. R. Evid. 602. The Court does not find this testimony

reliable for Daubert purposes nor generally admissible. Moreover, Dr. Pramudji has provided

deposition testimony and would be available to testify herself as to what she knew or did not know

at the time. For these reasons, the Court GRANTS Ethicon’s Motion on this point and excludes

Dr. Rosenzweig’s testimony regarding what Dr. Pramudji knew or did not know at the time of

Plaintiff’s surgery.

         vi. Testimony regarding problems with TVT and Prolift devices

       Dr. Rosenzweig makes several statements in his case-specific expert report that Plaintiff’s

TVT and Prolift devices suffer from several problems, including: degradation, chronic foreign



                                                16
    Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 17 of 21




body reactions, fibrotic bridging, contracture, shrinkage, fraying, particle loss, biofilm formation

and infections, sharp edges, roping, curling, deformation, and collapsing. (Doc. 44-2 at 16, 23-25).

Ethicon does not challenge Dr. Rosenzweig’s opinion that the devices can generally suffer from

such complications, but instead argues his opinions are speculative because there is no evidence

that those problems existed in the specific devices that the surgeon implanted in Plaintiff. The issue

is whether Dr. Rosenzweig provided a reliable differential diagnosis, ultimately concluding that

her injuries were caused by such problems with the devices in Plaintiff’s body.

       A differential diagnosis is a method for a diagnosis “accomplished by determining the

possible causes for the patient’s symptoms and then eliminating each of these potential causes until

reaching one that cannot be ruled out or determining which of those that cannot be excluded is the

most likely.” Johnson v. Arkema, Inc., 685 F.3d 452, 468 (5th Cir. 2012) (quoting Westberry v.

Gislaved Gummi AB, 178 F.3d 257, 262 (4th Cir. 1999)). 5 The method “typically, though not

invariably, is performed after physical examinations, the taking of medical histories, and the

review of clinical tests, including laboratory tests.” Id. (internal quotations and citation omitted).

In the Fifth Circuit, a differential diagnosis may be a reliable method under Daubert, but it is not

reliable per se. Sims v. Kia Motors of Am., Inc., 839 F.3d 393, 401 (5th Cir. 2016) (citations

omitted). The district court has broad direction “to make the fact-specific inquiry in a given case.”

Id. at 402. But “while exercising its role as a gate-keeper, a trial court must take care not to

transform a Daubert hearing into a trial on the merits.” Pipitone v. Biomatrix, Inc., 288 F.3d 239,

250 (5th Cir. 2002).




       5
        The MDL court has used the same Fourth Circuit standard when discussing differential
diagnoses. See Huskey, 29 F. Supp. 3d at 702; Tyree v. Bos. Sci. Corp., 54 F. Supp. 3d 501, 517
(S.D.W. Va. 2014).
                                                 17
    Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 18 of 21




       The key principle is that an expert must both (1) “rule in” the challenged drug or product

as a general cause for the injuries suffered, and (2) “rule out” alternative causes in the plaintiff’s

specific case. Sims, 839 F.3d at 401-402 (citing Pipitone, 288 F.3d at 248). Put differently, the

expert cannot use the differential diagnosis to circumvent proving general causation. Johnson, 685

F.3d at 468.

       As Ethicon points out, the MLD court previously rejected Dr. Rosenzweig’s specific

causation opinions on similar facts. Huskey, 29 F. Supp. 3d at 707-708. However, Huskey did not

discuss the methodology of differential diagnosis with respect to his opinions, the methodology

Dr. Rosenzweig uses here. See id.; (Doc. 44-2 at 16). Dr. Rosenzweig’s general expert opinions

include his view that the mesh used in the TVT and Prolift devices were not suitable for treating

stress urinary incontinence because of degradation, reactions, fibrotic bridging, contracture,

shrinking, fraying, particle loss, biofilm formation and infections, and other related deformations.

(Doc. 44-2 at 16). Both parties admit that the MDL court already found Dr. Rosenzweig qualified

to offer general causation opinions regarding these characteristics in Ethicon’s products. See

Huskey, 29 F. Supp. 3d at 707-708. Dr. Rosenzweig’s experience as a pelvic floor surgeon and in

surgeries dealing with such complications has been well-established in the pelvic mesh MDLs.

See, e.g., id. at 707. Based on the evidence and prior rulings, the Court finds that Dr. Rosenzweig’s

differential diagnosis establishes a basis for “ruling in” the characteristics of Ethicon’s mesh

products as causes for the type of injuries Plaintiff allegedly suffered.

       The next question is whether Dr. Rosenzweig “ruled out” other likely causes for Plaintiff’s

injuries. Dr. Rosenzweig did not physically examine 6 Plaintiff, nor did he have opportunity to




       6
         The fact that Dr. Rosenzweig did not physically examine Plaintiff does not render his
diagnosis unreliable. See Tyree, 54 F. Supp. 3d at 565.
                                                 18
    Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 19 of 21




examine her mesh implants. But he did review her medical records, including treating physicians’

observations of her mesh implant. (Doc. 44-2 at 6-15). Upon his review of those records, as well

as his expertise, he opines that the cause of Plaintiff’s injuries is the mesh implants. Id. at 18.

       In his report, Dr. Rosenzweig explains that the injuries Plaintiff complained of are

consistent with those caused by devices that develop the same issues described above. Id. He goes

on to explain the various other factors he ruled out in reaching this conclusion. Dr. Rosenzweig

considered her medical history including her biological grafts; smoking history; the standard of

care by her treating physician; her diabetes; and prior cystoscopies. Id. at 18-20. Based on Dr.

Rosenzweig’s consideration of other likely causes for her pain, the Court finds that his differential

diagnosis properly ruled those out.

       Because the Court finds Dr. Rosenzweig’s differential diagnosis fits the reliability

standard, the Court DENIES Ethicon’s motion on this point. Ethicon is free to cross-examine Dr.

Rosenzweig on his diagnosis. But Dr. Rosenzweig is not “simply guessing,” as Ethicon suggests.

He has conducted a reliable differential diagnosis; and any alleged errors are matters of weight,

not admissibility. Tyree, 54 F. Supp. 3d at 566 (citing Westberry, 178 F.3d at 265).

        vii. Testimony regarding Plaintiff’s long-term prognosis

       Dr. Rosenzweig’s report states that, in his opinion, Plaintiff will continue to have ongoing

complications, and may need additional procedures to remove any remaining mesh or vaginal

surgeries to treat scarring, pain, and recurrent infections. Plaintiff will also likely require pelvic

floor therapy and physical therapy. (Doc. 44-2 at 21-22). Ethicon challenges these opinions as

speculative because Dr. Rosenzweig never examined Plaintiff, does not cite to treating physician’s

records finding Plaintiff has a permanent injury, and gives no support for his opinions about future




                                                  19
      Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 20 of 21




care. Plaintiffs respond that his opinions are based upon his extensive knowledge, training, and

experience, as well as his review of her medical records.

        The cases in the Ethicon MDL abound with recitations of Dr. Rosenzweig’s qualifications.

A couple of recent examples, which also discuss prognoses, are cited below. As other courts have

discussed ad nauseum, Dr. Rosenzweig is a urogynecologist who has performed over a thousand

pelvic floor surgeries including over 350 dealing with mesh complications. He is quite familiar

with pelvic mesh implants, including Ethicon’s, and is well-versed in the literature.

        Dr. Rosenzweig’s prognosis is sufficiently grounded in his expertise, and the fact that he

did not physically examine her does not preclude that finding. As other courts have found,

“Defendants’ challenge is to Dr. Rosenzweig’s conclusions, not his methodology.” Tucker v.

Ethicon, Inc., No. 4:20-CV-1543 RLW, 2021 WL 825921, at *7 (E.D. Mo. Mar. 4, 2021); see also

Williams v. Ethicon, Inc., No. 1:20-CV-04341-SDG, 2021 WL 857747, at *7 (N.D. Ga. Mar. 8,

2021) (noting that “other courts have rejected this precise argument”), Hosbrook v. Ethicon, Inc.,

No. 3:20-CV-88, 2020 WL 5214644, at *5 (S.D. Ohio Sept. 1, 2020). Ethicon is free to cross-

examine Dr. Rosenzweig on his conclusions, but the Court will not exclude them. Ethicon’s

Motion is DENIED on this point.

IV.     CONCLUSION

        The Court DENIES Ethicon’ Motion for Partial Summary Judgment as to Plaintiffs’ failure

to warn claim (Count III) and GRANTS the motion as to Plaintiffs’ NIED claim (Count X). The

Court further GRANTS IN PART and DENIES IN PART Ethicon’s Daubert Motion for Dr.

Rosenzweig, as discussed above.

        IT IS SO ORDERED.

        SIGNED at Houston, Texas on this the 23rd day of March, 2021.



                                                20
Case 4:20-cv-03678 Document 83 Filed on 03/23/21 in TXSD Page 21 of 21




                                       KEITH P. ELLISON
                                       UNITED STATES DISTRICT JUDGE




                                  21
